DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Response to Amendment
Claims 1-10 and 12-20 are pending in the application, with claim 15 currently non-elected.  New grounds of rejection under 35 USC 112 have been added as a result of the amendment to the claims submitted 7/27/2022.

Specification
The disclosure is objected to because of the following informalities: [0010] and [0068] each recite “lithium hexafluorophosphate” and give an accompanying formula of “LiFP6”.  This appears to be a typographical error and the formula should be “LiPF6”.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “lithium hexafluorophosphate” and gives a formula of “LiFP6”.  This appears to be a typographical error and the formula should be “LiPF6”..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 discloses “…the first anti-corrosion layer and/or the second anti-corrosion layer react with a byproduct from the electrolyte to prevent the byproduct from reacting with the current collector” at lines 6-8.  It is unclear at which point the byproduct from the electrolyte is present in the battery.  Based on a reading of the instant specification, it appears the byproduct is a result of a chemical reaction within the battery after use of the battery.  It is noted that only the components of the battery receive patentable weight since the battery is an apparatus.  Any subsequent process the battery is subject to does not receive full patentable weight in the apparatus claim.  For the purposes of this office action, the battery structural components and chemicals/materials present within the battery will be afforded full patentable weight and the claims will be interpreted as apparatus claims.  Further, claims 2-10, 12-14 and 16-20 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugita et al. (US 2016/0254545).
Regarding claims 1 and 12-13, Sugita et al. discloses in Figs 1-2, a battery (ref 10), comprising: an electrolyte ([0041]); and a current collector (ref 30), the current collector (ref 30) imposed between (Fig 2) a first anti-corrosion layer (top ref 32) and a second anti corrosion layer (bottom ref 32), the first anti-corrosion layer and/or the second anti-corrosion layer (refs 32) configured to prevent a corrosion ([0021], [0026], [0028], [0031], [0032]) of the current collector (ref 30) by at least preventing contact (Fig 2) between the current collector (ref 30) and the electrolyte ([0041]).
Further, Sugita et al. discloses the electrolyte comprising LiPF6 ([0045], [0050]).

Further still, the limitations of claims 1 and 12, “the first anti-corrosion layer and/or the second anti-corrosion layer react with a byproduct from the electrolyte to prevent the byproduct from reacting with the current collector, the byproduct comprising a HF produced by a non-air stable salt forming the electrolyte”, are process claims.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 2, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 30) comprises a metal current collector ([0022]).

Regarding claim 3, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 30) is formed from Al ([0022]).

Regarding claim 14, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising FEC ([0044]).

Regarding claim 16, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiCF3SO3 ([0045]).

Regarding claim 20, Sugita et al. discloses all of the claim limitations as set forth above and also discloses an electrode (refs 31) coupled with the current collector (ref 30), the first anti corrosion layer and/or the second anti corrosion layer (refs 32) being interposed between (Fig 2) the current collector (ref 30) and the electrode.

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Yu et al. (US 2016/0254572) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, Sugita et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a high resistance gap that decreases a current flow between the current collector and an electrode of the battery, the first safe layer and/or the second safe layer are formed from a material associated with a positive thermal coefficient (PTC) such that an electrical resistivity of the first safe layer and/or the second safe layer increases in response to an increase in temperature, and wherein the increase in the electrical resistivity of the first safe layer and/or the second safe layer forms the high resistance gap between the current collector and the electrode of the battery, and wherein the first safe layer and/or second safe layer includes a conductive material.
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Sugita et al. to enhance the overall safety of the battery.

Claims 1-3, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Yu et al. (US 2016/0254572).
Regarding claims 1 and 12-13, Sugita et al. discloses in Figs 1-2, a battery (ref 10), comprising: an electrolyte ([0041]); and a current collector (ref 30), the current collector (ref 30) imposed between (Fig 2) a first anti-corrosion layer (top ref 32) and a second anti corrosion layer (bottom ref 32), the first anti-corrosion layer and/or the second anti-corrosion layer (refs 32) configured to prevent a corrosion ([0021], [0026], [0028], [0031], [0032]) of the current collector (ref 30) by at least preventing contact (Fig 2) between the current collector (ref 30) and the electrolyte ([0041]).
Sugita et al. does not explicitly disclose the first anti-corrosion layer and/or the second anti-corrosion layer react with a byproduct from the electrolyte to prevent the byproduct from reacting with the current collector, the byproduct comprising a HF produced by a non-air stable salt forming the electrolyte.
Yu et al. discloses in Figs 1-4, a lithium secondary battery ([0002]) including an electrolyte comprising LiPF6 and performing a pre-charging process ([0093], [0098], [0103], [0105], [0107]), which forms an anti-corrosion film on a surface of the current collector ([0093], [0098], [0103], [0105], [0107]).  This configuration enhances electrical performance and lifetime of the battery ([0093], [0098], [0103], [0105], [0107]).
Yu et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pre-charging in LiPF6 disclosed by Yu et al. into the battery of Sugita et al. to enhance the anti-corrosion layer structure and thereby enhance electrical performance and extend lifetime of the battery.

Regarding claim 2, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 30) comprises a metal current collector ([0022]).

Regarding claim 3, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 30) is formed from Al ([0022]).

Regarding claim 14, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising FEC ([0044]).

Regarding claim 16, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiCF3SO3 ([0045]).

Regarding claim 20, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses an electrode (refs 31) coupled with the current collector (ref 30), the first anti corrosion layer and/or the second anti corrosion layer (refs 32) being interposed between (Fig 2) the current collector (ref 30) and the electrode.

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Yu et al. (US 2016/0254572) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, modified Sugita et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a high resistance gap that decreases a current flow between the current collector and an electrode of the battery, the first safe layer and/or the second safe layer are formed from a material associated with a positive thermal coefficient (PTC) such that an electrical resistivity of the first safe layer and/or the second safe layer increases in response to an increase in temperature, and wherein the increase in the electrical resistivity of the first safe layer and/or the second safe layer forms the high resistance gap between the current collector and the electrode of the battery, and wherein the first safe layer and/or second safe layer includes a conductive material.
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Sugita et al. to enhance the overall safety of the battery.


Claims 1-3, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Gao et al. (US 2002/0197533).
Regarding claims 1 and 12-13, Sugita et al. discloses in Figs 1-2, a battery (ref 10), comprising: an electrolyte ([0041]); and a current collector (ref 30), the current collector (ref 30) imposed between (Fig 2) a first anti-corrosion layer (top ref 32) and a second anti corrosion layer (bottom ref 32), the first anti-corrosion layer and/or the second anti-corrosion layer (refs 32) configured to prevent a corrosion ([0021], [0026], [0028], [0031], [0032]) of the current collector (ref 30) by at least preventing contact (Fig 2) between the current collector (ref 30) and the electrolyte ([0041]).
Sugita et al. does not explicitly disclose the first anti-corrosion layer and/or the second anti-corrosion layer react with a byproduct from the electrolyte to prevent the byproduct from reacting with the current collector, the byproduct comprising a HF produced by a non-air stable salt forming the electrolyte.
Gao et al. discloses in Figs 1-10, a lithium secondary battery ([0002]) including an electrolyte comprising LiPF6 and performing a conditioning process charge/discharge ([0061]).  This configuration enhances the cycle characteristics of the battery, enhancing electrical performance ([0061]).
Gao et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the conditioning process in LiPF6 disclosed by Gao et al. into the battery of Sugita et al. to enhance the cycling properties and thereby enhance electrical performance of the battery.

Regarding claim 2, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 30) comprises a metal current collector ([0022]).

Regarding claim 3, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 30) is formed from Al ([0022]).

Regarding claim 14, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising FEC ([0044]).

Regarding claim 16, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiCF3SO3 ([0045]).

Regarding claim 20, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses an electrode (refs 31) coupled with the current collector (ref 30), the first anti corrosion layer and/or the second anti corrosion layer (refs 32) being interposed between (Fig 2) the current collector (ref 30) and the electrode.

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Gao et al. (US 2002/0197533) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, modified Sugita et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a high resistance gap that decreases a current flow between the current collector and an electrode of the battery, the first safe layer and/or the second safe layer are formed from a material associated with a positive thermal coefficient (PTC) such that an electrical resistivity of the first safe layer and/or the second safe layer increases in response to an increase in temperature, and wherein the increase in the electrical resistivity of the first safe layer and/or the second safe layer forms the high resistance gap between the current collector and the electrode of the battery, and wherein the first safe layer and/or second safe layer includes a conductive material.
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Sugita et al. to enhance the overall safety of the battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14 and 16-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yamaguchi et al. (US 2009/0092892) discloses in Figs 1-9, a secondary battery ([0001]) including LiPF6 in an electrolyte solution and subjecting to a chemical reaction ([0128]).

Morita et al. (US 2015/0004448) discloses in Figs 1-4, a secondary battery (ref 100) including an electrolyte comprising LiPF6 and subjecting to a conditioning process ([0081]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725